Citation Nr: 0518906	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the RO in Columbia, South 
Carolina, which granted service connection and a 10 percent 
rating for PTSD.

In an April 2005 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran clarified that he 
did not intend to go forward with his appeal for service 
connection for hypertension, and that he wished to withdraw 
any such appeal.  Thus, the only issue now before the Board 
on appeal is the claim for entitlement to an initial 
disability rating in excess of 10 percent for PTSD.  38 
C.F.R. 20.204 (2004) (b) (providing that a claimant may 
withdraw an appeal on the record at a hearing).

In January 2005, the veteran submitted VA Form 21-8940 and 
raised the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
RO has not yet adjudicated this issue, therefore, it is 
referred to the RO for appropriate action and initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's April 2005 videoconference hearing, he 
testified that he receives treatment for his PTSD from a 
private doctor in Spartansburg, South Carolina, named Manuel 
Dorna.  It does not appear that these records were ever 
obtained.  As VA has notice of the existence of relevant 
private records, VA has a duty to obtain them.  38 U.S.C.A. 
§ 5103A(c) (West 2004).  

The veteran, his spouse, and his representative (who 
personally knows the veteran) have asserted that the most 
recent VA examination in June 2004, did not adequately 
portray the severity of the veteran's PTSD.  In view of this 
contention, the Board finds that a new examination is 
warranted.

In view of the foregoing, this case is remanded for the 
following:

1.  Take the necessary steps to obtain 
records of the veteran's treatment for 
PTSD by Dr. Manuel Dorna.  

2.  Afford the veteran a VA psychiatric 
examination to evaluate the severity of 
his PTSD.  If feasible, the examination 
should be conducted by an examiner who 
has not previously examined him.  The 
claims folder should be made available 
to the examiner.  The examiner should 
provide a global assessment of function 
score.

3.  After ensuring that the requested 
action has been taken, re-adjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




